Citation Nr: 1113248	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to service connection for left eye glaucoma and blindness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a 2006 rating decision in which the RO, inter alia, declined to reopen the Veteran's claim for service connection for left eye glaucoma and blindness.  In March 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2007.

In August 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In November 2009, the Board reopened the Veteran's service connection claim, and remanded the claim, on its merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a January 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.

The record reflects that the Veteran was previously represented by Disabled American Veterans (DAV), and that he revoked his power of attorney in favor of that organization in April 2004.  In a July 2004 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), the Veteran appointed the Colorado Division of Veterans Affairs as his representative.  In March 2005, the Veteran filed another VA Form 21-22 appointing Veterans of Foreign Wars of the United States as his representative; that organization has since entered argument on the Veteran's behalf.  The Board recognizes the change in representation.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although no left eye disability was noted at service entrance, competent, persuasive evidence clearly and unmistakably shows that left eye glaucoma, which led to blindness of the left eye, pre-existed service and was not aggravated by service, and that, therefore, there exists no medical nexus between the Veteran's left eye disability and service.


CONCLUSION OF LAW

The criteria for service connection for left eye glaucoma and blindness are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The January 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the May 2004 letter.  

A December 2008 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the December 2008 letter, and opportunity for the Veteran to respond, the January 2011 SSOC reflects the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, letters submitted from the Veteran's private physicians, Social Security Administration (SSA) records and the reports of May 2004 and July 2010 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2009 Board hearing, along with various written statements provided by the Veteran, and by his representative and his coworker of 21 years, on his behalf.  The Board also finds that no additional RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as organic diseases of the nervous system, which develop to a compensable degree (10 percent for organic diseases of the nervous system) within a prescribed period after discharge from service (one year for organic diseases of the nervous system), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran's DD Form 214 (Report of Transfer or Discharge) indicates that the Veteran's specialty during service was as an electrician.  Deck logs submitted by the Veteran indicate that, on March 21, 1966, the Veteran's ship had a fire, which was put out, and loss of electrical power, due to a short circuit on a control panel from leaking water.

Service treatment records show that, at the time of enlistment in September 1964, the Veteran was noted to have had defective vision in his left eye (20/100, correctible to 20/30).  These records also indicate multiple eye examinations during the Veteran's service.  On March 24, 1966, the Veteran was seen for an eye examination, and complained of having a broken lens; the Veteran was diagnosed as having a myopic astigmatism, and given a new prescription for corrective lenses.  In January 1968, the Veteran complained that his eyes tired while reading, and was also noted to have had poor field vision in the left eye on testing.  He was diagnosed with esotropia and amblyopia and prescribed Diamox; it was noted at that time that he had had an injury to his left eye when he was 10 years old.  In March 1968, the Veteran was diagnosed with retinoschisis.  At the time of the Veteran's discharge in September 1968, he was noted to have had retina schelis of the left eye and defective vision, with left eye visual acuity correctible to 20/40.

A letter, dated in December 2004, from the Veteran's private physician, Dr. B., indicates that the Veteran was first examined by Dr. B. in March 1974, and that Dr. B. diagnosed open angle glaucoma of the left eye.  The letter from Dr. B. further indicates that glaucoma surgery was performed on the left eye on three separate occasions in May 1974, and that his vision taken on August 3, 1974, with correction, was 20/200 in the left eye.

VA treatment records beginning in May 1976 indicate consistent eye care for glaucoma, including end stage glaucoma.  These records indicate diagnoses of traumatic glaucoma due to an injury at the age of six.  A private treatment record, dated in July 1983 indicates a diagnosis of rubeosis of the left eye with secondary glaucoma, and a February 2004 private treatment record indicates a history of phthisis of the left eye, with a past history of being hit with a stick in the left eye at age seven, and glaucoma surgery.  

The report of a July 2005 VA examination indicates a history of trauma to the left eye at age six resulting in glaucoma some years later that eventually resulted in no light perception.  It was noted that glaucoma surgical procedure was performed, and angle scarring was noted in the claims file.  The diagnosis was glaucoma open angle, corneal opacification of the left eye.  The VA examining ophthalmologist stated that the Veteran had glaucoma, corneal opacification, and no light perception in the left eye, all related to his initial traumatic incident.  The ophthalmologist stated that it was not unusual for glaucoma to manifest many years after an initial injury, and that results from distortion of the anatomy during the trauma-for example, in angle recession glaucoma-can occur after trauma and can be difficult to treat successfully.  

The Veteran submitted an article indicating that Diamox was used to treat glaucoma.  The Veteran also submitted a letter from his private ophthalmologist, Dr. A., in which Dr. A. noted that the Veteran was seen in ophthalmology clinic in January 1968, during his service, and given Diamox sequels, presumably for high pressure, suggesting that the Veteran had glaucoma at that time.  

During the August 2009 Board hearing, the Veteran testified that he was an electrician in the Navy, that one of his duties was maintenance of switchboard equipment, and that a substation exploded while he was working on it, which threw him across the engine room.  He testified that, afterwards, he was taken to sickbay and actually was blind for a couple of days in both eyes, that he got his vision back, but that the trauma permanently aggravated the condition of his left eye.  The Veteran also testified that he was hit with a stick in the left eye when he was a child, that he wore glasses going into service, but that, in service, he began getting headaches, and was treated with Diamox.  The Veteran stated was that he was diagnosed with glaucoma in approximately 1969 and was treated beginning in 1974, when he had a series of filtering operations. 

A November 2009 letter from Dr. A. again indicates the opinion that, although the record was incomplete in that it does not specifically document high pressures, it is more likely than not that when the Veteran was seen in the ophthalmology clinic in January of 1968, Diamox was given for glaucoma, which was not noted in the chart at the time.  

The report of a July 2010 VA ophthalmology examination indicates that the examining VA ophthalmologist reviewed the claims file, and particularly noted the September 2008 letter of Dr. A., indicating the opinion that the Veteran was given Diamox in January 1968, which suggested that the Veteran had glaucoma.  The examiner also noted the Veteran's history of being hit with a stick in the left eye as a child and his reduced vision in the left eye, noted on subsequent examinations.  The examiner also noted the Veteran's history of being involved in an explosion during service.  After examination of the Veteran, the diagnosis was no light perception in the left eye related to glaucoma.  The VA ophthalmologist opined that the Veteran's glaucoma was more likely than not related to glaucoma that developed as a result of the left eye injury at age 10.  The examiner explained that the Veteran was diagnosed with angle recession glaucoma in 1974, and that angle recession was seen after trauma and can cause glaucoma many years later and be very difficult to treat.  The VA examiner further explained that the Veteran's field vision tests performed in January 1968 were significant because they showed normal field in the right eye and significant loss in the left eye, and that field constriction of the extent noted on that field vision test, which was significant in all meridians in the left eye, would be typical of glaucoma that had been present for many years, if not decades.  The examiner concluded that the reduced field in the left eye was therefore not caused by an in-service explosion, but was pre-existing and likely related to the injury incurred as a child.  

The examiner furthermore noted that he did not find any records of examination following any explosion, and that, if the explosion had caused the glaucoma, one would have expected to have some problem with the right eye also, and this was not the case.  The examiner stated that it was likely that glaucoma was present prior to the Veteran's entry into service, even though he was not diagnosed or treated prior to his treatment with Diamox in January 1968, and apparently was not diagnosed or treated otherwise for glaucoma until 1974.  The examiner stated that it was not known if the end result would have been different if the Veteran had been diagnosed and treated before entering service or during the time of his service, since his angle recession glaucoma can be difficult to treat.  The examiner further stated that the glaucoma was not made worse by his service experience other than not having it diagnosed and treated earlier, which may or may not have made a difference in how quickly the glaucoma progressed.  

The VA ophthalmologist stated that, in summary, it was more likely that not that the left eye vision of no light perception was related to glaucoma that was the result of an injury at age 10 that progressed and was not related to the explosion on the ship.  The examiner further stated that because of the significant field loss noted during service, as, at the time of the explosion, or about two years later, there was significant field loss from the pre-existing injury at age 10.  The examiner further concluded that it was more likely than not that this field loss would have progressed even if the Veteran had not been exposed to the explosion, and that his vision would have continued to get worse.  Thus, according to the VA examiner, the service trauma did not make the pre-existing glaucoma worse, and it was unknown if diagnosis and treatment of glaucoma before or during service would have affected the final outcome.  The examiner noted that there was no evidence of a problem with the right eye, and that a severe explosion causing significant damage to the left eye should have also have some evidence of a problem with the right eye, but that the right eye, including visual fields, acuity, and intraocular pressure, was normal on examination at that time.  

The Veteran also submitted a letter from his friend, J. D., in which J. D. indicates that he had known the Veteran since 1976, that they had worked together for 21 years, and that, during that time, the Veteran had had total blindness in his left eye.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied. 

Initially, the Board notes that, the evidence of record clearly establishes that the Veteran has a current disability of left eye glaucoma, which has resulted in blindness in that eye.  Also, while the September 1964 enlistment examination report shows that the Veteran had defective vision in his left eye (20/100, correctible to 20/30), it does not note glaucoma.  Therefore, with respect to left eye glaucoma, the presumption of soundness attaches.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

However, regarding the first prong of rebutting the presumption of soundness, the Board finds that the competent, persuasive evidence clearly and unmistakably shows that glaucoma existed prior to service.

The record consistently reflects-and the Veteran has testified-that the Veteran suffered an injury to his left eye as a child when he was hit with a stick.  Furthermore, the Veteran's left eye problems, including his vision problems and claimed glaucoma and resulting blindness, have consistently been related back to this childhood injury, as reflected in the service treatment records, post-service treatment records, and reports of VA examination.  

Moreover, the competent and persuasive medical evidence clearly and unmistakably reflects that the Veteran's claimed glaucoma, which resulted from this injury, existed prior to the Veteran's service.  The only competent opinion evidence on the question of whether glaucoma existed prior to service is the report of the July 2010 VA ophthalmology examination.  This evidence reflects the opinion of the examining ophthalmologist that glaucoma was present prior to the Veteran's entry into service, even though he was not diagnosed or treated prior to his treatment with Diamox in January 1968.  The VA examiner explained that the Veteran's field vision tests performed in January 1968 were significant because they showed normal field in the right eye and significant loss in the left eye, and that field constriction of the extent noted on that field vision test, which was significant in all meridians in the left eye, would be typical of glaucoma that had been present for many years, if not decades.

The Board finds the July 2010 VA ophthalmologist's opinion to be persuasive, as it was made following examination of the Veteran and thorough review of the claims file, is consistent with the evidence of record, and is supported by a thorough, persuasive rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, moreover, there is no contrary medical evidence or opinion of record, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  In this regard, the Board notes the opinions of Dr. A. that the Veteran had glaucoma during his service, as evidenced by his treatment with Diamox in January 1968.  However, this opinion is consistent with that of the July 2010 VA ophthalmologist; Dr. A.'s opinion, however, does not address the question of whether such in-service glaucoma likely existed prior to service.  

In light of the competent, persuasive evidence that glaucoma was present prior to the Veteran's entry into service and the lack of any competent, probative evidence to the contrary, the Board finds that the evidence on this point is clear and unmistakable.  Thus, the first prong of the standard for rebutting the presumption of soundness has been met.

Also, as the Board finds that glaucoma was present prior to the Veteran's entry into service, the regulations governing presumptive service connection for disabilities which develop within a prescribed period after discharge from service are not for application.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

As for the second prong, the Board notes the assertions of Veteran that as an electrician in the Navy, he was involved in the explosion of a substation while working on it, which threw him across the engine room.  The Board notes his assertions that he was taken to sickbay following the incident, and actually was blind for a couple of days in both eyes and got his vision back, but that the trauma permanently aggravated the condition of his left eye.  The Board also acknowledges that the Veteran was an electrician during his period of service, and that deck logs submitted by the Veteran indicate that, on March 21, 1966, the Veteran's ship was noted to have had a fire and loss of electrical power due to a short circuit on a control panel from leaking water.

However, initially, the Board points out that the Veteran's account of the in-service injury to his eyes, in connection with the deck logs submitted by the Veteran, is not consistent with the service treatment records.  Despite records of multiple eye examinations, the service treatment records indicate no findings, complaints, or treatment pertinent to any eye injuries from a fire or explosion, or any in-service injury whatsoever.  Furthermore, on March 24, 1966-three days following the March 21 fire noted in the deck logs-the Veteran was seen for an eye examination, complained of having a broken lens, was diagnosed as having a myopic astigmatism, and was given a new prescription for corrective lenses; there is no mention of any injury to either eye, including due to an explosion or fire.  

Moreover, even if the Board was to accept the Veteran's account of in-service eye injury as credible, the competent, persuasive evidence clearly and unmistakably shows that glaucoma was not aggravated by service.  Again, the only competent opinion evidence on this question is the report of the July 2010 VA ophthalmology examination, which was that the glaucoma was not made worse by the Veteran's service.  The VA ophthalmologist explained that, while the Veteran's glaucoma progressed, it was not related to an explosion on the ship because of the significant field loss noted only two years after the explosion.  The examiner further explained that it was more likely than not that this field loss would have progressed even if the Veteran had not been exposed to the explosion, and his vision would have continued to get worse.  The examiner also noted that there was no evidence of a problem with the right eye, and that a severe explosion causing significant damage to the left eye should also have had some evidence of a problem with the right eye.  

On this point, the Board again finds the July 2010 VA ophthalmologist's opinion to be persuasive, as, again it is was made following examination of the Veteran and thorough review of the claims file, is consistent with the evidence of record, and is supported by a thorough, clearly-stated rationale.  See, e.g., Hayes, 5 Vet. App. at 69-70 (1993).  Significantly, again, there is no contrary medical evidence or opinion of record, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  In this regard, the Board again points out that while the opinions of Dr. A. indicate that the Veteran had glaucoma during service-consistent with the opinion of the July 2010 VA ophthalmologist-no opinion of Dr. A.'s addresses the question of whether the Veteran's in-service glaucoma underwent a permanent worsening beyond its natural progression during service.  

As the competent, persuasive evidence of record supports a finding that the Veteran's left eye glaucoma pre-existed was not aggravated by service, the Board finds that this constitutes clear and unmistakable evidence to rebut the presumption of soundness as to right eye disability, and to establish that there exists no medical nexus between the Veteran's left eye glaucoma, which resulted in blindness, and service,.

Finally, as regards any assertions of the Veteran and/or his representative that the Veteran's left eye disability was aggravated in or as a result of service, to include  as a result of the March 1966 fire, the Board finds that none of this evidence provides a basis for allowance of the claim.  The medical matters upon which this claim turns-whether the Veteran's glaucoma pre-existed service, and whether such disability was permanently worsened beyond natural progression by service-are medical matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for left eye glaucoma and blindness must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent, persuasive evidence clearly and unmistakably shows that the Veteran's left eye disability pre-existed service and was not aggravated thereby, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left eye glaucoma and blindness is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


